DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021; 03/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner. The items not indicated as line through in the IDS have been considered by the examiner.
The information disclosure statement filed 03/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit, configured to obtain in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5,7,12,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231).
As to Claim 1, Nishibe et al. discloses An augmented reality display system, comprising: 
an input unit, configured to obtain an environment information ({This element is interpreted under 35 U.S.C. 112(f) as a signal receiving module 111 (for example, Global Positioning System (GPS) map information, vehicle network information, a cloud database, or a combination thereof), a built-in database 112 (for example, an electronic map), a sensing module 113 (for example, a gyroscope, a depth sensor, a humidity sensor, a temperature sensor, a brightness sensor, an image capturing device, an electronic compass, a microphone, or a combination thereof), or a combination thereof} fig.1-2- vision sensor 15-para.0071-0072- image in real space included in the user’s field of view is captured and outputs depth information, a depth map of the viewing area can be generated; GPS sensor 231-para.0078-outputs location information of the main body of the HMD; communication unit 21-para.0166); 
an operation processor, configured to operate and process the environment information provided by the input unit to generate an output information, wherein the operation processor determines a display sequence, a display size, a display brightness, and a display color of the output information according to an importance weight (fig.2- controller 24- para.0083-0084- controller may be a PLD, ASIC, CPU; para.0087-0088- controller an image generation unit 260 that generates an image in 
an output unit, configured to transmit the output information provided by the operation processor to a user, the output unit comprising: 
at least one display module, comprising a transparent display, a first lens having a negative refractive power, a second lens having a negative refractive power, and a third lens having a positive refractive power arranged in sequence from a display side to an eye side, (fig.2- para.0064-0068-transmisive display 13 includes two transmissive displays 13a, 13b disposed to the outside the left and right lenses 12a, 12b)
wherein the first lens is disposed between the transparent display and the second lens; the second lens is disposed between the first lens and the third lens; the third lens is disposed between the second lens and an eye of the user, 
wherein the transparent display of the at least one display module is configured to emit a light beam, and the light beam is incident into eyes of the user on the eye side through the first lens, the second lens and the third lens in sequence so that the eyes see an augmented reality image located on the display side (figs.1-2-para.0064-0068- the HMD includes a light control device 14a, 14b; transmissive display 13a, 13b disposed to the outside of left and right lenses 12a, 12b respectively, and an AR image is displayed on the transmissive display; para.0094-0095- the view of the real space is projected on the eyeballs through the light control device 14, the transmissive display 13, and the lens 12).
Nishibe et al. discloses determines a display sequence, a display size, a display brightness, and a display color of the output information, but does not expressly disclose according to an importance weight.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishibe et al., with the teachings of Norris, the motivation being to provide more efficient use of screen space by prioritizing content and distinguish foreground content and background content (para.0114, 0119-Norris).
Nishibe et al. in view of Norris et al. do not expressly disclose a first lens having a negative refractive power, a second lens having a negative refractive power, and a third lens having a positive refractive power arranged in sequence from a display side to an eye side, wherein the first lens is disposed between the transparent display and the second lens; the second lens is disposed between the first lens and the third lens; the third lens is disposed between the second lens and an eye of the user, and where and the light beam is incident into eyes of the user on the eye side through the first lens, the second lens and the third lens in sequence.
Bone et al. discloses an optical system comprising a first lens having a negative refractive power (fig.7- para.0090- lens 140 may have negative refracting power), a second lens having a negative refractive power (fig.7-para.0089-lens 130 may have negative refracting power), and a third lens having a positive refractive power arranged in sequence from a display side to an eye side (fig.7-para.0087-lens 110 may have positive refracting power; arranged in sequence from display side 150 A2 to eye side A1), wherein the first lens is disposed between the transparent display and the second lens (fig.7- lens 140 disposed between display side and second lens 130; para.0090); the second lens is disposed between the first lens and the third lens (fig.7- lens 130 disposed between lens 140 and lens 110); the third lens is disposed between the second lens and an eye of the user (fig.7- lens 110 disposed between second lens , and where and the light beam is incident into eyes of the user on the eye side through the first lens, the second lens and the third lens in sequence (fig.7-para.0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris et al., with the teachings of Bone et al., the motivation being to provide good imaging quality, good optical characteristics and system functionality, based in part in controlling the refracting power (para.0005-0006-Bone).

As to Claim 2, Nishibe et al. in view of Norris, as modified by Bone et al, disclose wherein the input unit comprises a signal receiving module, a built-in database, a sensing module, or a combination thereof (Nishibe-fig.1-2- vision sensor 15-para.0071-0072- image in real space included in the user’s field of view is captured and outputs depth information, a depth map of the viewing area can be generated; GPS sensor 231-para.0078-outputs location information of the main body of the HMD; communication unit 21-para.0166).

As to Claim 5, Nishibe et al. in view of Norris, as modified by Bone et al, disclose wherein the at least one display module has flexibility (Nishibe-para.0066).

As to Claim 7, Nishibe et al. in view of Norris, as modified by Bone et al, disclose wherein the input unit and the operation processor are disposed on a mobile device (Nishibe-fig.1-2-HMD 100).

As to Claim 12, Nishibe et al. in view of Norris, as modified by Bone et al. disclose, wherein the output unit further comprises a frame such that the transparent display, the first lens, the second lens, and the third lens are disposed within the frame along an arrangement direction (Nishibe-fig.1- para.0061-frame 11; Bone-fig.7).
.

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), and further in view of Seder et al. (US 8,269,652).
As to Claim 3, Nishibe et al. in view of Norris, as modified by Bone et al, disclose wherein the output unit further comprises an information transmitter configured to provide the output information to other vehicles (Nishibe – fig.2- communication unit 21- para.0076).
Nishibe et al. in view of Norris, as modified by Bone et al, do not expressly disclose provide the output information to a vehicle network.
Seder et al. discloses where graphic describing traffic information is displayed based upon vehicle-to-vehicle communication, wherein the vehicle-to-vehicle communication utilizes wireless communication providing a protocol for two or more vehicles to share vehicle information with one another (col.47, lines 3-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al, with the teachings of Seder et al., the motivation being to allow vehicles to share information with one another (col.47, lines 7-9- Seder).

As to Claim 6, Nishibe et al. in view of Norris, as modified by Bone et al, do not expressly disclose wherein the input unit and the operation processor are disposed on a transportation vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al, with the teachings of Seder et al., the motivation being to provide critical information to the operator or occupants of a vehicle and vehicle-to-vehicle communication.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), and further in view of Haseltine et al. (US 2017/0219826).
As to Claim 4, Nishibe et al. in view of Norris, as modified by Bone et al., do not expressly disclose wherein the first lens, the second lens or the third lens is a Fresnel lens.
Haseltine et al. discloses an optical arrangement where the lens element is a Fresnel lens (para.0049). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al, with the teachings Haseltine., the motivation being to provide a lens that is relatively lightweight lens (para.0049-Haseltine).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), and further in view of Liang (US 2017/0131762).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishbe et al. in view of Norris, as modified by Bone et al, with the teachings of Liang, the motivation being to allow the user to keep the line of sight to the front side and at the same time observe the environmental condition in the blind spots so as to enhance the safety (para.0034-Liang).

As to Claim 9, Nishibe et al. in view of Norris, as modified by Bone et al, do not expressly disclose, but Liang discloses: wherein the output unit is disposed on a sport helmet (figs.1,7- para.0027-motorcyle helmet, and the helmet may be any kind of helmet), and the output information comprises the user's physiological data, global positioning system (GPS) map information, sports information, weather information, time information, calls and mails display, information regarding Internet of Things or a combination thereof (para.0031-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishbe et al. in view of Norris, as modified by Bone et al, with the teachings of Liang, the motivation being to allow the user to keep the line of sight to the front side and at the same time observe the environmental condition in the blind spots so as to enhance the safety (para.0034-Liang).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), and further in view of Takahashi et al. (US 2016/0110921).
As to Claim 10, Nishibe et al. in view of Norris, as modified by Bone et al, do not expressly disclose, but, Takahashi et al. discloses wherein the output unit is disposed on an industrial helmet (para.0038, 0090), and the output information comprises a work station monitoring data, a working environment monitoring information, a time information, a calls and mails display, an industrial internet information or a combination thereof (para.0142, 0160, 0217, 0284-0286, 0292).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishbe et al. in view of Norris, as modified by Bone et al, with the teachings of Takahashi et al., the motivation being to allow the user to easily perform a focusing operation when performing work in which is difficult for the user to freely use his or her hand (para.0038-Takahashi).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), further in view of Nishizawa et al. (US 2016/0284129).
As to Claim 11, Nishibe et al. in view of Norris, as modified by Bone et al, do not expressly disclose, but, Nishizawa et al. discloses: wherein the output unit is disposed on a telescope (para.0263- The HMD 1 is capable of executing three operation modes as the captured image display mode: a microscope mode (near area expansion mode), a telescope mode (far area expansion mode)), and the output information comprises a GPS map information, a time information or a combination thereof (para.0301-0309).
. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), and further in view of Eastwood (US 2018/0292660), and of Jones et al. (US 2018/0203240).
As to Claim 13, Nishibe et al. in view of Norris, as modified by Bone et al. do not expressly disclose, but Eastwood et al. discloses: a first connector (fig.1-2- right side connection 114-para.0036); and a second connector (fig.1-2- right side connection 114-para.0036), wherein a first end of the first connector and a second end of the second connector are rotatably connected to opposite ends of the frame through a first joint and a second joint respectively (fig.1-2- para.0036- connection 114 may be another other connection (e.g., a ball joint) that enables pivotal motion of the image generator 104 relative to the frame 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al, with the teachings of Eastwood, the motivation being to enable pivotal motion of the image generator relative to the frame (para.0036-Eastwood).
Nishibe et al. in view of Norris, as modified by Bone et al. and Eastwood, do not expressly disclose, but Jones et al. discloses: a third end of the first connector and a fourth end of the second connector are rotatably connected to a first absorber and a second absorber through a third joint and a fourth joint respectively, wherein the frame is adsorbed on a surface of a carrier through the first absorber and the second absorber (figs.5- para.0078- 0080-the HMD mates to the frame using magnets (absorber) on each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al and Eastwood, with the teachings of Jones et al., the motivation being to provide a mounting for the HMD that provides friction/dampening when the HMD is moving but also allowing the HMD to remain the location the user selects within pivot range (para.0082-Jones).

As to Claim 14, Nishibe et al. in view of Norris, as modified by Bone et al, Eastwood and Jones et al., disclose wherein the first absorber and the second absorber are magnetic elements or suction cups (Jones-fig.5- magnets 545,550 on each side of the mounting).

As to Claim 15, Nishibe et al. in view of Norris, as modified by Bone et al, Eastwood and Jones et al., disclose wherein the first joint, the second joint, the third joint, and the fourth joint are ball joints (Eastwood-para.0036- where the connection 114 may be ball-joint to provide pivotal motion).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), further in view of Watson et al. (US 2017/0322410).
As to Claim 16, Nishibe et al. in view of Norris, as modified by Bone et al., do not expressly disclose, but Watson et al. discloses: an elastic element (fig.11-12- spring 172-para.0088-0089), wherein the frame has a locking portion, the frame makes the locking portion of the frame to be locked in at least one locking space on one side of a slideway after moving along the slideway through the locking portion and the slideway on a receiving portion of a carrier, and the frame makes the locking portion to be abutted in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al, with the teachings of Watson et al., the motivation being to provide controlled positioning and a positive locking mechanism for moving and securing the display screen into either a raised or a lowered position (para.0020-Watson).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), further in view of Tsuji et al. (US 2018/0074497). 
As to Claim 18, Nishibe et al. in view of Norris, as modified by Bone et al. disclose wherein the step of obtaining the environment information comprises: obtaining a receiving information through a signal receiving module (Nishibe-fig.1-2- vision sensor 15-para.0071-0072- image in real space included in the user’s field of view is captured and outputs depth information, a depth map of the viewing area can be generated; GPS sensor 231-para.0078-outputs location information of the main body of the HMD; communication unit 21-para.0166); obtaining a sensing signal through a sensing module (Nishibe-para.0070-0072-vision sensor 15- image in real space included in the user’s field of view is captured and outputs depth information, a depth map of the viewing area can be generated); and importing the for comparison to obtain the environment information (fig.2- para.0077- storage unit 22; para.0137).
Nishibe et al. in view of Norris, as modified by Bone et al., do not expressly disclose importing the receiving information and the sensing signal into a built-in database for comparison to obtain the environment information.
Tsuji et al. discloses importing the receiving information and the sensing signal into a built-in database for comparison to obtain the environment information (para.0400-0404; para.0406-vehicle controller 7 acquires information about characteristic amounts indicating a driver's driving characteristic including information about a previous travel environment, storage unit 8 stores the information about characteristic amounts, and when it is determined that a vehicle behavior is needed to be changed, vehicle controller 7 determines information similar to characteristic amounts indicating the driver's driving characteristic including information about a newly-acquired travel environment, from the information about characteristic amounts stored in storage unit 8, and provides notification regarding the behavior corresponding to the determined information; para.0407-0408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al, with the teachings of Tsuji et al., the motivation being to enable comfortable autonomous driving in which a vehicle operation and drive’s operation are difficult to be incompatible with each other in full or limited autonomous driving (para.0012-Tsuji).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibe et al. (US 2020/0035205) in view of Norris, III (US 2015/0143234, hereinafter Norris), further in view of Bone et al. (US 2018/0196231), further in view of Holman et al. (US 2018/0144355). 

Nishibe et al. in view of Norris, as modified by Bone et al. do not expressly disclose determining whether the environment information needs to be provided to the user; if not, the environment information is not provided to the user.
Holman et al. discloses it determines if received real-world data is valid, if yes, the real-world data is further analyzed and the results may be sent to a number of recipients (fig.4-para.0060-0063). If the received data is not valid, the invalid data is rejected and not subject to further analysis (para.0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris, as modified by Bone et al., with the teachings of Holman et al., the motivation being to be able to validate received real-world data before sending to the user, and reject invalid data for further analysis.

As to Claim 20, Nishibe et al. in view of Norris, as modified by Bone et al. and Holman et al. disclose wherein the output unit transmits the environment information back to the vehicle network through an information transmitter (Nishibe – fig.2- communication unit 21- para.0076).
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Re Claim 1, applicant argues “ that the lenses of the AR system taught by Nishibe being replaced by the lenses of the VR system taught by Bone destroys the principle of operation of the AR system taught by Nishibe, i.e., forming clear and good images of both the outside object and the display on the retina of the user.” 
The examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, Nishibe et al. discloses a head mounted display where an AR image (virtual object) is superimposed on the real space to control image display with high accuracy and provide an AR environment with high quality (para.0065, 0180), where the device comprises transmissive displays 13, lenses 12a,b. 
Bone et al. discloses an ocular optical system that may have a wide angle of view while simultaneously maintaining and/or improving imaging quality (para.0005).
Bone et al. was relied on for expressly disclosing a first lens having a negative refractive power (fig.7- para.0090- lens 140 may have negative refracting power), a second lens having a negative refractive power (fig.7-para.0089-lens 130 may have negative refracting power), and a third lens having a positive refractive power arranged in sequence from a display side to an eye side (fig.7-para.0087-lens 110 may , wherein the first lens is disposed between the transparent display and the second lens (fig.7- lens 140 disposed between display side and second lens 130; para.0090); the second lens is disposed between the first lens and the third lens (fig.7- lens 130 disposed between lens 140 and lens 110); the third lens is disposed between the second lens and an eye of the user (fig.7- lens 110 disposed between second lens 130 and eye side), and where and the light beam is incident into eyes of the user on the eye side through the first lens, the second lens and the third lens in sequence (fig.7-para.0076, 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nishibe et al. in view of Norris et al., by implementing an ocular system with a lens structure as disclosed Bone et al., the motivation being to provide good optical characteristics and system functionality, based in part in controlling the refracting power (para.0005, 0006-Bone). 
	Therefore, given the broadest reasonable interpretation of the claim, Nishibe et al. in view of Norris et al., as modified by Bone et al. disclose the limitations as claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627